Citation Nr: 0432402	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  91-38 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
as being secondary to post-gastrectomy and gastrojejunostomy 
syndrome.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to November 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1989 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO, in pertinent 
part, denied service connection for a psychiatric disorder as 
secondary to the service-connected post-gastrectomy and 
gastrojejunostomy syndrome.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In March 1992 and August 1994, the Board remanded the claim 
for additional development and adjudicative actions.  In May 
1999, the Board denied service connection for a psychiatric 
disorder as being secondary to post-gastrectomy and 
gastrojejunostomy syndrome.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2001, the veteran and the 
Secretary of VA (the parties) filed a joint motion to vacate 
the May 1999 decision and remand the claim, asserting that 
the Board had provided inadequate reasons and bases for the 
denial of service connection for a psychiatric disorder as 
being secondary to the service-connected post-gastrectomy and 
gastrojejunostomy syndrome.  The Court granted the joint 
motion in February 2001.  

In June 2002, the Board denied the claim for service 
connection for a psychiatric disorder as being secondary to 
the service-connected post-gastrectomy and gastrojejunostomy 
syndrome.  The veteran appealed the decision to the Court.  
In January 2003, the parties filed a joint motion for remand, 
asserting that the Board had failed to provide adequate 
reasons and bases for its determination that the 
preponderance of the evidence was against the claim of 
entitlement to service connection for a psychiatric disorder.  
The Court granted the motion that same month.  

When the case came back to the Board, it remanded the claim 
for additional development and adjudicative action, to 
include a VA examination.  Specifically, the Board requested 
the following:

It is requested that a board of two 
psychiatrists, who have not had any 
experience with this case, review the 
claims file and offer their opinions on 
the following:

Is there a reasonable basis for a finding 
that the veteran's currently diagnosed 
psychiatric disorder was caused by, or 
etiologically derived from, his service-
connected gastrointestinal disorder? 

A discussion of any psychiatric and/or 
medical principles deemed significant 
regarding the interplay between the 
respective disorders, as revealed by the 
evidence, is specifically requested as 
part of the comprehensive rationale which 
should be offered by the reviewing 
psychiatrists in support of their 
opinions.  

(Emphasis added.)

An examination was conducted in February 2004.  There, the 
two VA psychiatrists stated that after reviewing all of the 
veteran's records, history, and evaluations, they had 
determined there was no reasonable basis to find that the 
veteran's currently-diagnosed psychiatric disorder was caused 
by or etiologically related to the service-connected post-
gastrectomy and gastrojejunostomy syndrome.  The board of two 
psychiatrists did not provide any rationale for its 
determination, as specifically requested by the Board.

The Board is obligated by law to ensure that its directives 
are followed, as well as those of the Court.  The Court has 
stated that compliance by the Board and the agency of 
original jurisdiction with remand directives is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  The Board finds that 
its October 2003 remand was not complied with regarding the 
failure of the board of two psychiatrists to include a 
discussion of any psychiatric and/or medical principles 
deemed significant regarding the interplay between the 
psychiatric disorder and the veteran's service-connected 
post-gastrectomy and gastrojejunostomy syndrome, as revealed 
by the evidence as part of the comprehensive rationale which 
should be offered by the reviewing psychiatrists in support 
of their opinion or opinions.  In a statement received from 
the veteran in June 2004, he noted that the February 2004 
psychiatric evaluation did not comply with the Board remand.  
Therefore, the Board and the veteran are in agreement on this 
point.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The veteran's claims file is to be 
submitted to the board of two 
psychiatrists who conducted the February 
2004 examination in order that they may 
provide, as an addendum, a discussion of 
any psychiatric and/or medical principles 
deemed significant regarding the 
interplay between the psychiatric 
disorder and the veteran's service-
connected post-gastrectomy and 
gastrojejunostomy syndrome, as revealed 
by the evidence, as part of the Board's 
request that they furnish a comprehensive 
rationale in support of the opinion they 
offered in the February 2004 examination 
report.  

2.  If, however, one or both 
psychiatrists are no longer employed by 
VA, the RO should schedule the veteran 
for a VA psychiatric evaluation by two 
psychiatrists.  The two psychiatrists 
should review the claims file and offer 
their opinion on the following:

Is there a reasonable basis for a finding 
that the veteran's currently diagnosed 
psychiatric disorder was caused by, or 
etiologically derived from, his service-
connected gastrointestinal disorder?  A 
discussion of any psychiatric and/or 
medical principles deemed significant 
regarding the interplay between the 
respective disorders, as revealed by the 
evidence, is specifically requested as 
part of the comprehensive rationale which 
should be offered by the reviewing 
psychiatrists in support of their 
opinion(s).   

3.  Thereafter, the AMC is requested to 
review the claims folder and ensure that 
the psychiatric evaluation report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiners for correction.  See 38 C.F.R. 
§ 4.2 (2004); see also Stegall, 11 Vet. 
App. 268.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


